DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 10/23/2020. Claims 1-21 are pending in the instant application. Claims 1 and 17 are independent. An Office Action on the merits follows here below.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/23/20 and 03/17/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 18-20 are objected to because of the following informalities:  It appears the claims have a copy pasted/typographical error as there are repeated words in the preamble that should be omitted. See highlighted limitations below. Additionally, appropriate correction is required.
18. The image modification apparatus as claimed in claim 17, wherein the processor is configured further configured to generate, using a head detection model, a respective bounding box for each human head instance detected in the digital image.
19. The image modification apparatus as claimed in claim 17, wherein the processor is configured further configured to generate, using the image instance segmentation model, for each human instance: object category label, and object probability.
20. The image modification apparatus as claimed in claim 17, wherein the processor is configured further configured to generate, using the image instance segmentation model, at least one non-human object instance detected in the digital image, wherein the processor is configured further configured to generate, using the image instance segmentation model, for each non-human object instance: object category label, object probability, object binary mask, and object bounding box, and wherein the generating, using the inpainting model, uses the object category label, the object probability, the object binary mask, and the object bounding box.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 20170262991 A1) in combination with Lin et al. (US 20210342984 A1).

Regarding Claim 1: Davidson discloses an image modification method (Refer to para [023]; “the image processing implemented by the browsing service include automatic segmentation and alignment of images for display via an interface. The images may have different scales and lengths.”) comprising: receiving a digital image (Refer to para [020 and 104]; “With the advent of digital imaging and the proliferation of image capturing systems, the number of images digitally captured continues to increase. An image browsing device can include electrical circuitry configured to process computer-executable instructions. Although described herein primarily with respect to digital technology, an image browsing device may also include primarily analog components. For example, some or all of the browsing service algorithms described herein may be implemented in analog circuitry or mixed analog and digital circuitry. A computing environment can include any type of computer system, including, but not limited to, a computer system based on a microprocessor, a mainframe computer, a digital signal processor, a portable computing device, a device controller, or a computational engine within an appliance, to name a few.”) generating, using an image instance segmentation model, a list of at least one human instance detected in the digital image (Refer to para [079]; “FIG. 6A depicts an illustrative ratio model for segmentation. The ratio model shown includes three segments 602, 604, and 606. The height of the ratio model is shown as x. Each portion may be defined as a part of the total size of the display area (e.g., height x). The sizes of the portions may be determined using machine learning techniques. For example a set of manually segmented images may be provided to train a segmentation model to identify ideal sizes for segmenting images not previously processed by the system. The training may also include consideration of image data such as the gender of a subject shown, race of the subject shown, body type of the subject shown, or location where the image was captured.”) a respective bounding box for each human instance (Refer to para [078]; “Another way to segment images is via a ratio model. A ratio model generally defines regions within an image where expected portions (e.g., body parts) of a subject may be located. The regions may be indicated as bounding boxes. In some implementations, ratio model may be expressed as percentages such that the ⅕ of the image is generally shows the head of the subject, the next ⅖ of the image shows the trunk, and the remaining ⅖ shows the legs.”) and a respective object mask defined by respective pixels for each human instance (Refer to para [100]; “the partition information may be used to identify a location where the smoothing is to be performed. The smoothing may consider pixels along adjacent edges or within a tolerance of the edge (e.g., a neighborhood of 3, 7, 10, or more pixels). The tolerance may be predetermined and stored as a configuration value. In some implementations, the tolerance may be dynamically generated based on factors such as the partition information, image data, image source, information about items or subjects shown in a portion, and the like. Depth information may be used to mask areas for smoothing. For example, a first smoothing process may be performed using a background of a first portion and a background of a second portion.”) generating, using a head pose estimation model (Refer to para [027 and 082]; “Each zone may display a portion of an image. As shown in FIG. 1A, the upper display zone 104 shows a first portion 140 of an image showing a subject. The first portion 140 of the image showing the subject in the example of FIG. 1A shows the head and trunk of a person.”…“As shown in FIG. 6C, the ratio model includes segment 602 showing the head, segment 604 showing the trunk, and segment 606 showing the legs.”) a respective head pose for each human instance; classifying, using i) the list of at least one human instance (Refer to para [040]; “A visual indication that the search results are being used as the data store of images for the display zone may be provided. One example of such a visual indication may include overlaying an image on a portion of the display zone. Another way the search results may be provided is through a listing. The listing may include sorted or unsorted images at least partially matching the specified search criteria. An image within the listing may be selected and, upon selection, presented via the corresponding display zone in the interactive image viewer 102.”)  ii) the respective bounding box for each human instance (Refer to para [078]; “Another way to segment images is via a ratio model. A ratio model generally defines regions within an image where expected portions (e.g., body parts) of a subject may be located. The regions may be indicated as bounding boxes. In some implementations, ratio model may be expressed as percentages such that the ⅕ of the image is generally shows the head of the subject, the next ⅖ of the image shows the trunk, and the remaining ⅖ shows the legs.”) iii) the respective head pose for each human instance (Refer to para [075, 076 and 082]; “The image may be segmented into portions based on a desired segment to be presented via the interactive image viewer 102. For example, if the image is selected for inclusion in the upper display zone 104, a portion of the image showing the upper half (e.g., trunk and head) of the subject may be needed. FIG. 5C shows a portion of the image shown in FIG. 5B segmented to show the portion of the image corresponding to the trunk and head of the subject. Similarly, if the image is to be shown in the lower display zone 106, a portion of the image showing the lower half (e.g., legs) of the subject may be needed.”) the respective object mask for each human instance that is to be removed from the digital image versus the respective object mask for each human instance that is to be maintained in the digital image (Refer to para [069 and 099]; “For example, parts of the subject's fingers are still visible on the left and right sides of the portion 810. These “floating” elements may be blurred or removed from the segment to improve the visual quality of the final presentation. The floating elements may be identified using color evaluation, edge detection, or other image processing techniques. In some implementations, pixels along adjacent edges of the portions 808 and 810 may be adjusted to smooth the transition from one portion to the other. Smoothing may include blurring pixels, adjusting transparency of the pixels, blending pixel values, performing a repair, dodge-and-burn, or other function on the pixels, or other image/pixel manipulations.”).

Davidson does not expressly disclose a generated inpainted digital image.

Lin teaches “an image inpainting system that can apply guided upsampling to an inpainted image result to enable generation of a high-resolution inpainting result from a lower-resolution image that has undergone inpainting. In accordance with embodiments of the present disclosure, the image inpainting system uses a guided upsampling by borrowing known high-resolution feature patches from the high-resolution input image based on patch similarities computed using the low-resolution inpainting result (e.g., the inpainting result for the down-sampled version of the high-resolution input image).”

More specifically, Lin teaches “an image inpainting system [using] one or more neural networks… For instance, the image inpainting system can implement one or more neural networks based on a generative adversarial network architecture (e.g., comprised of a generator and a discriminator)…”and generate, using an inpainting model (Refer to para [090]; “For instance, a PatchGAN discriminator with spectral normalization of the adversarial neural network can be used for adversarial training. Loss on the output image from the high-resolution input neural network can be L1 loss combined with adversarial loss. Such adversarial loss can be hinge adversarial loss with spectral normalization. The feature patches with at least one valid pixel can be set as valid feature patches. For missing regions reconstructed using these partially valid feature patches, they can be used as designated portions (e.g., holes) and run using a pre-trained inpainting model.”) an inpainted digital image from the digital image by inpainting the respective pixels of the respective classified object mask for each human instance that is to be removed (Refer to para [034]; “an image inpainting system can begin by performing image inpainting on a down-sampled version of a high-resolution input image. For instance, the image inpainting system can receive a high-resolution input image for image inpainting. Such a high-resolution input image can have a designated portion that corresponds to a hole to fill using image inpainting. This hole can be generated by removing pixels information for pixels in the designated portion. In this way, pixels in the designated portion can be filled using pixel information determined during image inpainting. Performing inpainting on a low-resolution image, instead of a higher-resolution image, is advantageous because it is easier to train a neural network to generate semantically plausible results at such lower resolutions. Further, such a neural network is also better at preserving image details that can later be used at higher resolutions.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Davidson by adding an image inpainting system as rejected above by Lin. 
The suggestion/motivation for combining the teachings of Davidson and Lin would have been in order to enhance and image processing similarity analysis. For example, “the image inpainting system can comprise one or more networks based on a generative adversarial architecture. For instance, the image inpainting system can be comprised of generator that comprises a low-resolution result neural network (e.g., comprised of an encoder and a decoder) and a high-resolution input neural network (e.g., comprised of an encoder and a decoder). In some embodiments, such as during training of the image inpainting system, the image inpainting system can further comprise an additional adversarial network used as a discriminator. The image inpainting system can use a low-resolution result neural network to analyze feature patches of a low-resolution inpainting result for similarity. In particular, the low-resolution result neural network can be used to analyze feature patches of the low-resolution inpainting result. For instance, the low-resolution result neural network can calculate a level of similarity (e.g., using cosine similarity) between a generated feature patch (e.g., a patch within the designated portion of the low-resolution image result) and a valid feature patch (e.g., patch outside the designated portion of the low-resolution image result). In some embodiments, a valid feature patch can be a feature patch with at least one pixel outside of the designated portion of the low-resolution image result. Using this similarity analysis, the low-resolution result neural network can identify similar valid feature patches for each corresponding generated feature patch within the designated portion of the low-resolution image result.” (at para [040 and 041], Lin).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Davidson and Lin in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 5: Davidson discloses generating, using the image instance segmentation model, for each human instance: object category label, and object probability (Refer to para [028]; “The first portion 140 and the second portion 144 may be taken from two different images. The images may be stored on the access device presenting the user interface 100 such as in internal memory of a smartphone. When the user interface 100 is initially loaded, two images may be selected from a data store of images to present in the zones of the interactive image viewer 102. The selection may be based on the date (e.g., select images taken more than a predetermined number of days ago), previous indicia of preference for images (e.g., images associated with more views are favored over images viewed less often), randomization, color of an item shown in the image, category of an item shown in the image (e.g., top, eveningwear, shirt, skirt, pants, shorts, etc.), or some combination thereof. In some implementations, the selection may also rely on information sensed or otherwise provided by the access device. For example, the access device presenting the user interface 100 may determine the temperature or season.”).

Regarding Claim 17: Davidson discloses an image modification apparatus (Refer to para [023]; “the image processing implemented by the browsing service include automatic segmentation and alignment of images for display via an interface. The images may have different scales and lengths.”) comprising: 
memory (Refer to para [059]; “a memory 370”);  a processor configured to execute instructions stored in the memory (Refer to para [102]; “operations or events can be performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially.”) to: receive a digital image (Refer to para [020 and 104]; “With the advent of digital imaging and the proliferation of image capturing systems, the number of images digitally captured continues to increase. An image browsing device can include electrical circuitry configured to process computer-executable instructions. Although described herein primarily with respect to digital technology, an image browsing device may also include primarily analog components. For example, some or all of the browsing service algorithms described herein may be implemented in analog circuitry or mixed analog and digital circuitry. A computing environment can include any type of computer system, including, but not limited to, a computer system based on a microprocessor, a mainframe computer, a digital signal processor, a portable computing device, a device controller, or a computational engine within an appliance, to name a few.”) generate, using an image instance segmentation model, a list of at least one human instance detected in the digital image (Refer to para [079]; “FIG. 6A depicts an illustrative ratio model for segmentation. The ratio model shown includes three segments 602, 604, and 606. The height of the ratio model is shown as x. Each portion may be defined as a part of the total size of the display area (e.g., height x). The sizes of the portions may be determined using machine learning techniques. For example a set of manually segmented images may be provided to train a segmentation model to identify ideal sizes for segmenting images not previously processed by the system. The training may also include consideration of image data such as the gender of a subject shown, race of the subject shown, body type of the subject shown, or location where the image was captured.”)  a respective bounding box for each human instance (Refer to para [078]; “Another way to segment images is via a ratio model. A ratio model generally defines regions within an image where expected portions (e.g., body parts) of a subject may be located. The regions may be indicated as bounding boxes. In some implementations, ratio model may be expressed as percentages such that the ⅕ of the image is generally shows the head of the subject, the next ⅖ of the image shows the trunk, and the remaining ⅖ shows the legs.”) and a respective object mask defined by respective pixels for each human instance (Refer to para [100]; “the partition information may be used to identify a location where the smoothing is to be performed. The smoothing may consider pixels along adjacent edges or within a tolerance of the edge (e.g., a neighborhood of 3, 7, 10, or more pixels). The tolerance may be predetermined and stored as a configuration value. In some implementations, the tolerance may be dynamically generated based on factors such as the partition information, image data, image source, information about items or subjects shown in a portion, and the like. Depth information may be used to mask areas for smoothing. For example, a first smoothing process may be performed using a background of a first portion and a background of a second portion.”) generate, using a head pose estimation model, (Refer to para [027 and 082]; “Each zone may display a portion of an image. As shown in FIG. 1A, the upper display zone 104 shows a first portion 140 of an image showing a subject. The first portion 140 of the image showing the subject in the example of FIG. 1A shows the head and trunk of a person.”…“As shown in FIG. 6C, the ratio model includes segment 602 showing the head, segment 604 showing the trunk, and segment 606 showing the legs.”) a respective head pose for each human instance, classify, using i) the list of at least one human instance (Refer to para [040]; “A visual indication that the search results are being used as the data store of images for the display zone may be provided. One example of such a visual indication may include overlaying an image on a portion of the display zone. Another way the search results may be provided is through a listing. The listing may include sorted or unsorted images at least partially matching the specified search criteria. An image within the listing may be selected and, upon selection, presented via the corresponding display zone in the interactive image viewer 102.”) ii) the respective bounding box for each human instance (Refer to para [078]; “Another way to segment images is via a ratio model. A ratio model generally defines regions within an image where expected portions (e.g., body parts) of a subject may be located. The regions may be indicated as bounding boxes. In some implementations, ratio model may be expressed as percentages such that the ⅕ of the image is generally shows the head of the subject, the next ⅖ of the image shows the trunk, and the remaining ⅖ shows the legs.”) iii) the respective head pose for each human instance (Refer to para [075, 076 and 082]; “The image may be segmented into portions based on a desired segment to be presented via the interactive image viewer 102. For example, if the image is selected for inclusion in the upper display zone 104, a portion of the image showing the upper half (e.g., trunk and head) of the subject may be needed. FIG. 5C shows a portion of the image shown in FIG. 5B segmented to show the portion of the image corresponding to the trunk and head of the subject. Similarly, if the image is to be shown in the lower display zone 106, a portion of the image showing the lower half (e.g., legs) of the subject may be needed.”)  the respective object mask for each human instance that is to be removed from the digital image versus the respective object mask for each human instance that is to be maintained in the digital image (Refer to para [069 and 099]; “For example, parts of the subject's fingers are still visible on the left and right sides of the portion 810. These “floating” elements may be blurred or removed from the segment to improve the visual quality of the final presentation. The floating elements may be identified using color evaluation, edge detection, or other image processing techniques. In some implementations, pixels along adjacent edges of the portions 808 and 810 may be adjusted to smooth the transition from one portion to the other. Smoothing may include blurring pixels, adjusting transparency of the pixels, blending pixel values, performing a repair, dodge-and-burn, or other function on the pixels, or other image/pixel manipulations.”).
Davidson does not expressly disclose a generated inpainted digital image.

Lin teaches “an image inpainting system that can apply guided upsampling to an inpainted image result to enable generation of a high-resolution inpainting result from a lower-resolution image that has undergone inpainting. In accordance with embodiments of the present disclosure, the image inpainting system uses a guided upsampling by borrowing known high-resolution feature patches from the high-resolution input image based on patch similarities computed using the low-resolution inpainting result (e.g., the inpainting result for the down-sampled version of the high-resolution input image).”

More specifically, Lin teaches “an image inpainting system [using] one or more neural networks… For instance, the image inpainting system can implement one or more neural networks based on a generative adversarial network architecture (e.g., comprised of a generator and a discriminator)…”and generate, using an inpainting model (Refer to para [090]; “For instance, a PatchGAN discriminator with spectral normalization of the adversarial neural network can be used for adversarial training. Loss on the output image from the high-resolution input neural network can be L1 loss combined with adversarial loss. Such adversarial loss can be hinge adversarial loss with spectral normalization. The feature patches with at least one valid pixel can be set as valid feature patches. For missing regions reconstructed using these partially valid feature patches, they can be used as designated portions (e.g., holes) and run using a pre-trained inpainting model.”) an inpainted digital image from the digital image by inpainting the respective pixels of the respective classified object mask for each human instance that is to be removed (Refer to para [034]; “an image inpainting system can begin by performing image inpainting on a down-sampled version of a high-resolution input image. For instance, the image inpainting system can receive a high-resolution input image for image inpainting. Such a high-resolution input image can have a designated portion that corresponds to a hole to fill using image inpainting. This hole can be generated by removing pixels information for pixels in the designated portion. In this way, pixels in the designated portion can be filled using pixel information determined during image inpainting. Performing inpainting on a low-resolution image, instead of a higher-resolution image, is advantageous because it is easier to train a neural network to generate semantically plausible results at such lower resolutions. Further, such a neural network is also better at preserving image details that can later be used at higher resolutions.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Davidson by adding an image inpainting system as rejected above by Lin. 

The suggestion/motivation for combining the teachings of Davidson and Lin would have been in order to enhance and image processing similarity analysis. For example, “the image inpainting system can comprise one or more networks based on a generative adversarial architecture. For instance, the image inpainting system can be comprised of generator that comprises a low-resolution result neural network (e.g., comprised of an encoder and a decoder) and a high-resolution input neural network (e.g., comprised of an encoder and a decoder). In some embodiments, such as during training of the image inpainting system, the image inpainting system can further comprise an additional adversarial network used as a discriminator. The image inpainting system can use a low-resolution result neural network to analyze feature patches of a low-resolution inpainting result for similarity. In particular, the low-resolution result neural network can be used to analyze feature patches of the low-resolution inpainting result. For instance, the low-resolution result neural network can calculate a level of similarity (e.g., using cosine similarity) between a generated feature patch (e.g., a patch within the designated portion of the low-resolution image result) and a valid feature patch (e.g., patch outside the designated portion of the low-resolution image result). In some embodiments, a valid feature patch can be a feature patch with at least one pixel outside of the designated portion of the low-resolution image result. Using this similarity analysis, the low-resolution result neural network can identify similar valid feature patches for each corresponding generated feature patch within the designated portion of the low-resolution image result.” (at para [040 and 041], Lin).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Davidson and Lin in order to obtain the specified claimed elements of Claim 17. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 19: Davidson discloses a processor configured (Refer to para [028]; “The first portion 140 and the second portion 144 may be taken from two different images. The images may be stored on the access device presenting the user interface 100 such as in internal memory of a smartphone. When the user interface 100 is initially loaded, two images may be selected from a data store of images to present in the zones of the interactive image viewer 102. The selection may be based on the date (e.g., select images taken more than a predetermined number of days ago), previous indicia of preference for images (e.g., images associated with more views are favored over images viewed less often), randomization, color of an item shown in the image, category of an item shown in the image (e.g., top, eveningwear, shirt, skirt, pants, shorts, etc.), or some combination thereof. In some implementations, the selection may also rely on information sensed or otherwise provided by the access device. For example, the access device presenting the user interface 100 may determine the temperature or season.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 20170262991 A1) in combination with Lin et al. (US 20210342984 A1), and further in view of Goodrich et al. (US 20210065448 A1).

Regarding Claim 2: Davidson and Lin in combination disclose all the claimed elements as rejected above. Davidson and Lin in combination do not expressly disclose head pose sensors.

Goodrich teaches “a 3D augmented reality content generator refers to a real-time special effect and/or sound that may be added to a message and modifies image and/or depth data with a AR effects and/other 3D content such as 3D animated graphical elements.”
More specifically, Goodrich teaches “an image and depth data receiving module 702, a sensor data receiving module 704…” “For example, some embodiments may involve generating a three-dimensional mesh model of the object or objects, and using transformations and animated textures of the model within the video to achieve the transformation. In other embodiments, tracking of points on an object may be used to place an image or texture (which may be two dimensional or three dimensional) at the tracked position. In still further embodiments, neural network analysis of video frames may be used to place images, models, or textures in content (e.g., images or frames of video).” 

Goodrich teaches image processing operations to calculate head pose for each human instance includes yaw, pitch, and roll (Refer to para [188]; “the 3D effects module 708 updates a view of a 3D message based on the movement data. In an embodiment, in response to movement data corresponding to a change in roll/yaw/pitch orientation of the client device, the 3D message has a corresponding change in how it is rendered by the 3D effects module 708 (e.g., input of −10 degree roll will shift the perspective of the content +10 degree roll). In an embodiment, in response to not receiving movement data (e.g., roll/yaw/pitch) for a particular period of time (e.g., 3 seconds), the 3D effects module 708 updates the view of the 3D message by showing an animation with a subtle shift to pitch, roll and yaw to demonstrate depth and parallax. Additionally, in response to movement, the aforementioned animation will stop and the response to input is processed by the 3D effects module 708.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Davidson and Lin by adding image processing operations to include a pose sensor as rejected above by Goodrich. 

The suggestion/motivation for combining the teachings of Davidson, Lin and Goodrich would have been in order to enhance “3D effects module … to the image data and the depth data, 3D effect including at least one beautification operation. In an embodiment, as part of applying the 3D effect, the 3D effects module 708 performs the beautification operation on a region of at least the image data including facial image data in which the beautification operation comprising at least one of smoothing, lighting adjustment, or color modification of pixels in the region.” (at para [183], Goodrich).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Davidson, Lin and Goodrich in order to obtain the specified claimed elements of Claim 2. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding: Allowable Subject Matter
Claims 3, 4, 6-16, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11398015 B2
US 20050234782 A1
Norris (US 20220084223 A1) discloses “More specifically, random stroke-type regions were inpainted for each focal stack. All images in the same focal stack shared the same spatial inpainting region. The goal of inpainting is typically trying to hide something in the original image and hence identical inpainting region across images in the same focal stack should be a reasonable assumption. Each image is then inpainted independently using one of the above CNN methods. The CNN inpainting models were pre-trained on the places2 dataset using their original implementation and fined tuned on the flower focal stack dataset”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665